DETAILED ACTION
This action is in response to new application filed 11/07/2021 titled “METHOD AND SYSTEM FOR DEVICE LEVEL AUTHENTICATION IN ELECTRONIC TRANSACTIONS” which is a continuation of 15/841,718 now patent 11,171,775. Claim 1 was received for consideration. A preliminary amendment for the claims was filed 1/19/2022 cancelling claim 1 and adding claims 2-17.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,171,775. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every element of the above independent claims 2, 6, 10 and 14 of the present application is broader ans therefore anticipated by the corresponding independent claims 1, 4, 7 and 10 of U.S. Patent No. 11,113,400.
17/521,225 Claim 2
11,171,775 Claim 1
A method for distributing data to a computing device using device level authentication, comprising: 
A method for distributing data to a computing device using device level authentication, comprising: 
receiving, by a receiving device of a computing device, a single use key from a payment institution, the single use key encrypted by the payment institution using a first encryption, a server public key, and device data; 
receiving, by a receiving device of a computing device, a single use key from an issuing institution, the single use key encrypted by the issuing institution using a first encryption, a server public key, and device data;
storing, in a memory of the computing device, at least the single use key encrypted using the first encryption, a server public key, device data, and a key pair comprising a device private key and a corresponding device public key; 
storing, in a memory of the computing device, at least the single use key encrypted using the first encryption, a server public key, and device data; generating, by a generation module of the computing device, a key pair comprising a device private key and a corresponding device public key;
wrapping, by the computing device, the device public key using the server public key; 
wrapping, by an encryption module of the computing device, the device public key using the server public key;
electronically transmitting, by a transmitting device of the computing device, at least the device data, wrapped device public key, and the single use key encrypted using the first encryption to a server; 
electronically transmitting, by a transmitting device of the computing device, at least the device data, wrapped device public key, and the single use key encrypted using the first encryption to a server;
receiving, by the receiving device of the computing device, the single use key encrypted using a second encryption from the server, the second encryption using the device public key to encrypt the single use key; 
receiving, by the receiving device of the computing device, the single use key encrypted using a second encryption from the server, the second encryption using the device public key to encrypt the single use key; 
executing, by the computing device, a query on the memory to insert the received single use key encrypted using the second encryption; 
executing, by a querying module of the computing device, a query on the memory to insert the received single use key encrypted using the second encryption; 
decrypting, by the computing device, the single use key encrypted with the second encryption using the device private key; 
decrypting, by the encryption module of the computing device, the single use key encrypted with the second encryption using the device private key; 
electronically transmitting, by the transmitting device of the computing device, the decrypted single use key to a point of sale device, wherein 
electronically transmitting, by the transmitting device of the computing device, the decrypted single use key to a point of sale device,
the memory further includes payment credentials, and 
wherein the memory further includes payment credentials, and 

the payment credentials are electronically transmitted to the point of sale device with the decrypted single use key.
the payment credentials are electronically transmitted to the point of sale device with the decrypted single use key.


17/521,225 Claim 6
11,171,775 Claim 4
A method for distributing data to a computing device using device level authentication, comprising: 
A method for distributing data to a computing device using device level authentication, comprising: 
receiving, by a receiving device of a processing server, a personal identification number associated with a transaction account from a payment institution; 
receiving, by a receiving device of a processing server, a personal identification number associated with a transaction account from an issuing institution; 
storing, in a memory of the processing server, at least a server private key of a key pair and the personal identification number; 
storing, in a memory of the processing server, at least a server private key of a key pair and the personal identification number; 
receiving, by the receiving device of the processing server, at least a device public key wrapped with a server public key corresponding to the server private key of the key pair, device data, and a single use key encrypted by the payment institution using a first encryption from a computing device; 
receiving, by the receiving device of the processing server, at least a device public key wrapped with a server public key corresponding to the server private key of the key pair, device data, and a single use key encrypted by the issuing institution using a first encryption from a computing device; 
electronically transmitting, by a transmitting device of the processing server, at least the device data to a third party for authentication of the computing device; 
electronically transmitting, by a transmitting device of the processing server, at least the device data to a third party for authentication of the computing device; 
receiving, by the receiving device of the processing server, a notification from the third party indicating successful authentication of the computing device; 
receiving, by the receiving device of the processing server, a notification from the third party indicating successful authentication of the computing device; 
unwrapping, by the processing server, the device public key using the server private key; 
unwrapping, by an encryption module of the processing server, the device public key using the server private key; 
decrypting, by the processing server, the single use key using the personal identification number; 
decrypting, by the encryption module of the processing server, the single use key using the personal identification number;
encrypting, by the processing server, the single use key with a second encryption using the unwrapped device public key; and 
encrypting, by the encryption module of the processing server, the single use key with a second encryption using the unwrapped device public key; 
electronically transmitting, by the transmitting device of the processing server, the single use key encrypted using the second encryption to the computing device.
electronically transmitting, by the transmitting device of the processing server, the single use key encrypted using the second encryption to the computing device; 

decrypting, by the encryption module of the computing device, the single use key encrypted with the second encryption using the server private key; identifying, by the computing device, payment credentials using the decrypted single use key; and electronically transmitting, by the transmitting device of the computing device, the decrypted single use key and the identified payment credentials to a point of sale device.


17/521,225 Claim 10
11,171,775 Claim 7
A system for distributing data to a computing device using device level authentication, comprising: 
A system for distributing data to a computing device using device level authentication, comprising: 
a receiving device of a computing device configured to receive a single use key from a payment institution, the single use key encrypted by the payment institution using a first encryption, a server public key, and device data; 
a receiving device of a computing device configured to receive a single use key from an issuing institution, the single use key encrypted by the issuing institution using a first encryption, a server public key, and device data; 
a memory of the computing device configured to store at least the single use key encrypted using the first encryption, a server public key, device data, and a key pair comprising a device private key and a corresponding device public key; 

a memory of the computing device configured to store at least the single use key encrypted using the first encryption, a server public key, and device data; a generation module of the computing device configured to generate a key pair comprising a device private key and a corresponding device public key; 
the computing device configured to wrap the device public key using the server public key; 
an encryption module of the computing device configured to wrap the device public key using the server public key; 
a transmitting device of the computing device configured to electronically transmit at least the device data, wrapped device public key, and the single use key encrypted with the first encryption to a server; 
a transmitting device of the computing device configured to electronically transmit at least the device data, wrapped device public key, and the single use key encrypted with the first encryption to a server; 
the receiving device of the computing device configured to receive the single use key encrypted using a second encryption from the server, the second encryption using the device public key to encrypt the single use key;
the receiving device of the computing device configured to receive the single use key encrypted using a second encryption from the server, the second encryption using the device public key to encrypt the single use key;
the computing device configured to execute a query on the memory to insert the received single use key encrypted with the second encryption;
a querying module of the computing device configured to execute a query on the memory to insert the received single use key encrypted with the second encryption;
the computing device is further configured to decrypt the single use key encrypted with the second encryption using the device private key, wherein the memory further includes payment credentials, and the transmitting device of the computing device is further configured to electronically transmit the decrypted single use key and the payment credentials to a point of sale device.
the encryption module of the computing device is further configured to decrypt the single use key encrypted with the second encryption using the device private key, wherein the memory further includes payment credentials, and the transmitting device of the computing device is further configured to electronically transmit the decrypted single use key and the payment credentials to a point of sale device.


17/521,225 Claim 14
11,171,775 Claim 10
A system for distributing data to a computing device using device level authentication, comprising: 
A system for distributing data to a computing device using device level authentication, comprising: 
a receiving device of the processing server configured to receive a personal identification number associated with a transaction account from a payment institution; 
an encryption module of a processing server; 
a receiving device of the processing server configured to receive a personal identification number associated with a transaction account from an issuing institution; 
a memory of the processing server configured to store at least a server private key of a key pair and the personal identification number; 
a memory of the processing server configured to store at least a server private key of a key pair and the personal identification number; 
the receiving device of the processing server configured to receive at least a device public key wrapped with a server public key corresponding to the server private key of the key pair, device data, and a single use key encrypted by the payment institution using a first encryption from a computing device; 
the receiving device of the processing server configured to receive at least a device public key wrapped with a server public key corresponding to the server private key of the key pair, device data, and a single use key encrypted by the issuing institution using a first encryption from a computing device; 
a transmitting device of the processing server configured to electronically transmit at least the device data to a third party for authentication of the computing device, wherein 
a transmitting device of the processing server configured to electronically transmit at least the device data to a third party for authentication of the computing device, wherein 
the receiving device of the processing server is further configured to receive a notification from the third party indicating successful authentication of the computing device, 
the receiving device of the processing server is further configured to receive a notification from the third party indicating successful authentication of the computing device, 
the processing server configured to unwrap the device public key using the server private key, the processing server configured to decrypt the single use key using the personal identification number, and the processing server configured to encrypt the single use key using a second encryption using the unwrapped device public key;
the encryption module of the processing server is configured to: unwrap the device public key using the server private key, decrypt the single use key using the personal identification number, and encrypt the single use key using a second encryption using the unwrapped device public key; 

the transmitting device of the processing server is further configured to electronically transmit the single use key encrypted using the second encryption to the computing device.
the transmitting device of the processing server is further configured to electronically transmit the single use key encrypted using the second encryption to the computing device; 

decrypting, by the encryption module of the computing device, the single use key encrypted with the second encryption using the device private key; 
electronically transmitting, by the transmitting device of the computing device, the decrypted single use key to a point of sale device, wherein the memory further includes payment credentials, and the payment credentials are electronically transmitted to the point of sale device with the decrypted single use key

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, 9, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Collinge et al (US 2013/0262317) in view of Whitehouse (2017/0295018).
With respect to claim 6 Collinge teaches a method for distributing data to a computing device using device level authentication, comprising: 
receiving device of a processing server, a personal identification number associated with a transaction account from a payment institution (see Collinge paragraph 0075 i.e. In a further embodiment, the key request may include a mobile PIN. The payment credentials management service 112 may have previously stored the mobile PIN (e.g., as set by the user 102) in the database 602);
storing, in a memory of a processing server, at least a personal identification number (see Collinge paragraph 0075 i.e. The payment credentials management service 112 may have previously stored the mobile PIN (e.g., as set by the user 102) in the database 602); 
receiving, by a receiving device of the processing server, device data, and a single use key encrypted with a first encryption from a computing device (see Collinge paragraph 0119-0120 i.e. The generating key may be used by the mobile payment application 106 to generate a payment cryptogram for use in the payment transaction… In step 1406, a NFC payment method may be executed between the user 102, the mobile device 104, the mobile payment application 106, and the point-of-sale terminal 120. Methods for executing transmission of payment credentials from a mobile device to a point-of-sale terminal and paragraph 0008 i.e. a payment cryptogram valid for a single financial transaction based on at least the received single use key and the mobile PIN); 
electronically transmitting, by a transmitting device of the processing server, at least the device data to a third party for authentication of the computing device (see Collinge paragraph 0077 i.e. Once the mobile payment application 106 includes both the card profile 116 and the single use key 118, the user 102 may shop at a merchant 306 and select goods or services for purchase. The user 102 may then input to the mobile payment application 106 that a payment transaction is to be conducted. The mobile payment application 106 may then generate a payment cryptogram using the generating key included in the single use key 118. The payment cryptogram may be, for example, an application cryptogram or a dynamic card validation code (CVC3). The mobile payment application 106 may transmit the payment cryptogram to the merchant point-of-sale terminal 120. The merchant point-of-sale terminal 120 may transmit the received payment information and any additional transaction information (e.g., transaction amount, merchant identifier, etc.) to the acquirer processing server 312 of the acquirer 122); 
receiving, by the receiving device of the processing server, a notification from the third party indicating successful authentication of the computing device (see Collinge paragraph 0077 i.e. The acquirer processing server 312 may then generate and submit an authorization request for the financial transaction to the payment network 124. The payment network 124 may transmit relevant transaction data, such as the payment information and transaction amount, to the issuer processing server 308. The issuer processing server 308 may then validate the application cryptogram. If the validation is successful, the issuer may approve the payment transaction for the transaction amount); 
decrypting, by the encryption module of the processing server, the single use key using the personal identification number (see Collinge paragraph 0051 i.e. In some embodiments, the single use key 118 may be protected based on a mobile personal identification number (PIN) value); 

Collinge does not teach teaches storing, in a memory of a processing server, at least a server private key of a key pair; receiving, by a receiving device of the processing server, at least a device public key wrapped with a server public key corresponding to the server private key of the key pair; unwrapping, by an encryption module of the processing server, the device public key using the server private key; encrypting, by the encryption module of the processing server, the single use key with a second encryption using the unwrapped device public key; and electronically transmitting, by the transmitting device of the processing server, the single use key encrypted with the second encryption to the computing device

Whitehouse teaches storing, in a memory of a processing server, at least a server private key of a key pair (see Whitehouse paragraph 0025 i.e. As indicated by block 62, server 14 decrypts encrypted request message 56 using a server private key 64);
receiving, by a receiving device of the processing server, at least a device public key wrapped with a server public key corresponding to the server private key of the key pair (see Whitehouse paragraph 0024 i.e. then encrypts device public key 50 into an encrypted request message 56 (FIG. 1) using a server public key 58 associated with server 14. Additional device information 59 (FIG. 1) also can be encrypted along with device public key 50);
unwrapping, by an encryption module of the processing server, the device public key using the server private key (see Whitehouse paragraph 0025 i.e. As indicated by block 62, server 14 decrypts encrypted request message 56 using a server private key 64 (FIG. 1) associated with server 14. It can be noted that the decrypted contents of encrypted request message 56 include device public key 50 and additional device information 59);  
encrypting, by the encryption module of the processing server, the single use key with a second encryption using the unwrapped device public key (see Whitehouse paragraph 0026-0027 i.e. server 14 then determines whether the decrypted contents satisfy one or more criteria or conditions. For example, server 14 can determine whether the additional device information 59 includes information properly identifying…In response to server 14 determining (block 66) that the decrypted contents satisfy the criteria, server 14 encrypts an enable code 68 (i.e. single use key) into an encrypted response message 70 (FIG. 1) using device public key 50, as indicated by block 72.…encrypted response message 70 is then transmitted from server 14 to device 2); and 
electronically transmitting, by the transmitting device of the processing server, the single use key encrypted with the second encryption to the computing device ((see Whitehouse paragraph 0026-0027  i.e. In response to server 14 determining (block 66) that the decrypted contents satisfy the criteria, server 14 encrypts an enable code 68 (i.e. single use key) into an encrypted response message 70 (FIG. 1) using device public key 50, as indicated by block 72.…encrypted response message 70 is then transmitted from server 14 to device 2)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collinge in view of Whitehouse to transmit the single use key of Collinge encrypted with the receiving device public key so that only the receiving device is able to decrypt the single use key with its private key and use the decrypted single use key (see Whitehouse paragraph 0003-0004). Therefore one would have been motivated to have sent the single use key encrypted with the receiving devices public key so that only the receiving device can use the single use key. 

With respect to claim 8 Collinge teaches the method of claim 5, wherein the single use key encrypted with the first encryption is received via a separate electronic transmission from the computing device following receipt of the notification indicating successful authentication of the computing device (see figure 4 and paragraph 0074 i.e. The remote notification service 114 may transmit a remote notification to the mobile device 104 to indicate to the user 102 that the card profile 116 is ready to be downloaded to the mobile payment application 106. The mobile payment application 106 may then communicate with the payment credentials management service 112 using mutual authentication and receive the card profile 116 from the remote-SE system). 

With respect to claim 9 Collinge teaches the method of claim 6, further comprising: electronically transmitting, by the transmitting device of the processing server, a notification indicating successful authentication of the computing device to the computing device, wherein the notification is electronically transmitted prior to receipt of the separate electronic transmission from the computing device (see figure 4 and paragraph 0074 i.e. The remote notification service 114 may transmit a remote notification to the mobile device 104 to indicate to the user 102 that the card profile 116 is ready to be downloaded to the mobile payment application 106. The mobile payment application 106 may then communicate with the payment credentials management service 112 using mutual authentication and receive the card profile 116 from the remote-SE system). 

With respect to claim 14 Collinge teaches a system for distributing data to a
computing device using device level authentication, comprising:
receiving device of the processing server configured to receive a personal identification number associated with a transaction account from a payment institution (see Collinge paragraph 0075 i.e. In a further embodiment, the key request may include a mobile PIN. The payment credentials management service 112 may have previously stored the mobile PIN (e.g., as set by the user 102) in the database 602);
a memory of the processing server configured to store at least a personal identification number (see Collinge paragraph 0075 i.e. The payment credentials management service 112 may have previously stored the mobile PIN (e.g., as set by the user 102) in the database 602);
	the receiving device of the processing server configured to receive at least device data, and a single use key encrypted with a first encryption from a computing device (see Collinge paragraph 0119-0120 i.e. The generating key may be used by the mobile payment application 106 to generate a payment cryptogram for use in the payment transaction... In step 1406, a NFC payment method may be executed between the user 102, the mobile device 104, the mobile payment application 106, and the point-of-sale terminal 120. Methods for executing transmission of payment credentials from a mobile device to a point-of-sale terminal and paragraph 0008 i.e. a payment cryptogram valid for a single financial transaction based on at least the received single use key and the mobile PIN); and
	a transmitting device of the processing server configured to electronically transmit at least the device data to a third party for authentication of the computing device (see Collinge paragraph 0077 i.e. Once the mobile payment application 106 includes both the card profile 116 and the single use key 118, the user 102 may shop at a merchant 306 and select goods or services for purchase. The user 102 may then input to the mobile payment application 106 that a payment transaction is to be conducted. The mobile payment application 106 may then generate a payment cryptogram using the generating key included in the single use key 118. The payment cryptogram may be, for example, an application cryptogram or a dynamic card validation code (CVC3). The mobile payment application 106 may transmit the payment cryptogram to the merchant point-of-sale terminal 120. The merchant point-of-sale terminal 120 may transmit the received payment information and any additional transaction information (e.g., transaction amount, merchant identifier, etc.) to the acquirer processing server 312 of the acquirer 122),
	wherein the receiving device of the processing server is further configured to receive a notification from the third party indicating successful authentication of the computing device (see Collinge paragraph 0077 i.e. The mobile payment application 106 may transmit the payment cryptogram to the merchant point-of-sale terminal 120. The merchant point-of-sale terminal 120 may transmit the received payment information and any additional transaction information (e.g., transaction amount, merchant identifier, etc.) to the acquirer processing server 312 of the acquirer 122), 
the processing server configured to decrypt the single use key using the personal identification number (see Collinge paragraph 0051 i.e. In some embodiments, the single use key 118 may be protected based on a mobile personal identification number (PIN) value).
	
Collinge does not teaches a memory of the processing server configured to store at least a server private key of a key pair; the receiving device of the processing server configured to receive at least a device public key wrapped with a server public key corresponding to the server private key of the key pair; the receiving device of the processing server configured to unwrap the device public key using the server private key; the processing server configured to encrypt the single use key with a second encryption using the unwrapped device public key; and the transmitting device of the processing server is further configured to electronically transmit the single use key encrypted with the second encryption to the computing device.
	
Whitehouse teaches a memory of the processing server configured to store at least a server private key of a key pair (see Whitehouse paragraph 0025 i.e. As indicated by block 62, server 14 decrypts encrypted request message 56 using a server private key 64);
the receiving device of the processing server configured to receive at least a device public key wrapped with a server public key corresponding to the server private key of the key pair (see Whitehouse paragraph 0024 i.e. then encrypts device public key 50 into an encrypted request message 56 (FIG. 1) using a server public key 58 associated with server 14. Additional device information 59 (FIG. 1) also can be encrypted along with device public key 50);
	the receiving device of the processing server configured to unwrap the device public key using the server private key (see Whitehouse paragraph 0025 i.e. As
indicated by block 62, server 14 decrypts encrypted request message 56 using a server
private key 64 (FIG. 1) associated with server 14. It can be noted that the decrypted
contents of encrypted request message 56 include device public key 50 and additional
device information 59);
the processing server configured to encrypt the single use key with a second encryption using the unwrapped device public key (see Whitehouse paragraph 0026-0027 i.e. server 14 then determines whether the decrypted contents satisfy one or more criteria or conditions. For example, server 14 can determine whether the additional device information 59 includes information properly identifying... In response to server 14 determining (block 66) that the decrypted contents satisfy the criteria, server 14 encrypts an enable code 68 (i.e. single use key) into an encrypted response message 70 (FIG. 1) using device public key 50, as indicated by block 72....encrypted response message 70 is then transmitted from server 14 to device 2); and
transmitting, by the transmitting device of the processing server is further configured to electronically transmit the single use key encrypted with the second encryption to the computing device ((see Whitehouse paragraph 0026-0027 i.e. In response to server 14 determining (block 66) that the decrypted contents satisfy the criteria, server 14 encrypts an enable code 68 (i.e. single use key) into an encrypted response message 70 (FIG. 1) using device public key 50, as indicated by block 72....encrypted response message 7/0 Is then transmitted from server 14 to device 2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Collinge in view of Whitehouse to transmit the single use key of Collinge encrypted with the receiving device public key so that only the receiving device is able to decrypt the single use key with its private key and use the decrypted single use key (see Whitehouse paragraph 0003-0004). Therefore one would have been motivated to have sent the single use key encrypted with the receiving devices public key so that only the receiving device can use the single use key. 

With respect to claim 16 Collinge teaches the system of claim 14, wherein the single use key encrypted using the first encryption is received via a separate electronic transmission from the computing device following receipt of the notification indicating successful authentication of the computing device (see Collinge paragraph 0119-0120 i.e. The generating key may be used by the mobile payment application 106 to generate a payment cryptogram for use in the payment transaction… In step 1406, a NFC payment method may be executed between the user 102, the mobile device 104, the mobile payment application 106, and the point-of-sale terminal 120. Methods for executing transmission of payment credentials from a mobile device to a point-of-sale terminal). 

With respect to claim 17 Collinge teaches the system of claim 16, wherein the transmitting device of the processing server is further configured to electronically transmit a notification indicating successful authentication of the computing device to the computing device, wherein the notification is electronically transmitted prior to receipt of the separate electronic transmission from the computing device (see Collinge paragraph 0074 i.e. The remote notification service 114 may transmit a remote notification to the mobile device 104 to indicate to the user 102 that the card profile 116 is ready to be downloaded to the mobile payment application 106. The mobile payment application 106 may then communicate with the payment credentials management service 112 using mutual authentication and receive the card profile 116 from the remote-SE system).

Allowable Subject Matter
Claims 2-5 and 10-13 are allowed.
With respect to claim 2 and 10 the prior art does not teach “receiving, by a receiving device of a computing device, a single use key from a payment institution, the single use key encrypted by the issuing institution using a first encryption, a server public key, and device data; decrypting, by the encryption module of the computing device, the single use key encrypted with the second encryption using the device private key; electronically transmitting, by the transmitting device of the computing device, the decrypted single use key to a point of sale device, wherein the memory further includes payment credentials, and the payment credentials are electronically transmitted to the point of sale device with the decrypted single use key” with the other limitations of the claim.
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 7 the prior art does not teach “decrypting, by the computing device, the single use key encrypted with the second encryption using the server private key; identifying, by the computing device, payment credentials using the decrypted single use key; and electronically transmitting, by the transmitting device of the computing device, the decrypted single use key and the identified payment credentials to a point of sale device” with the other limitations of the claim.
With respect to claim 15 the prior art does not teach “the computing device configured to decrypt the single use key encrypted with the second encryption using the device private key; the transmitting device of the computing device configured to electronically transmit the decrypted single use key to a point of sale device, wherein a memory of the computing device includes payment credentials, and the payment credentials are electronically transmitted to the point of sale device with the decrypted single use key” with the other limitations of the claim.

Prior Art
	Bouda (US 2018/0047023) titled “METHOD AND APPARATUS FOR AUTHENTICATING AND PROCESSING SECURE TRANSACTIONS USING A MOBILE DEVICE” teaches a method and apparatus for processing secure transactions of a requested service at a merchant point of sale (POS) using a customer mobile device and a virtual payment gateway (VPG) server, the method comprising an authentication and a transaction. The activation establishes a mobile device transport key (mTK) at the mobile device and a server, and assigns a mobile application identifier (MAID) to a mobile application of the mobile device. The transaction is based on generating a mobile device transport session key (msTK) derived from a server generated session ID and the mobile device transport key (mTK) generated during activation.
	Oberheide et al (US 2015/0304110) titled “SYSTEM AND METHOD FOR AN INTEGRITY FOCUSED AUTHENTICATION SERVICE” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571)270-1018.  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492